United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-2558
                                    ___________

Kenneth W. Thompson,                     *
                                         *
             Petitioner,                 *
                                         * Petition for Review from
      v.                                 * Decision of the Railroad
                                         * Retirement Board.
Railroad Retirement Board,               *
                                         * [UNPUBLISHED]
             Respondent.                 *
                                    ___________

                            Submitted: December 22, 1997
                                Filed: December 31, 1997
                                    ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

     Kenneth W. Thompson petitions for review of the Railroad Retirement Board&s
(RRB) denial of his application for a disability annuity under the Railroad Retirement
Act.

      We affirm decisions of the RRB where the decision is supported by substantial
evidence, has a reasonable basis in law, and is not arbitrary. See Bowman v. Railroad
Retirement Bd., 952 F.2d 207, 210 (8th Cir. 1991). We use the same disability
standard as under the Social Security Act, and we use Social Security case law as
precedent. Id. at 209.
        We conclude that the hearings officer gave proper consideration to Thompson&s
subjective complaints of pain. See Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir.
1984) (factors). We further conclude that the hypotheticals posed to the vocational
expert (VE) were proper, as they included Thompson&s specific vocational
characteristics and those functional restrictions accepted as true by the hearings officer.
See Roberts v. Heckler, 783 F.2d 110, 112 (8th Cir. 1985) (per curiam) (“hypothetical
is sufficient if it sets forth the impairments which are accepted as true”). Therefore, the
VE&s testimony constitutes substantial evidence supporting the hearings officer&s
decision. See Bowman, 952 F.2d at 211 (hearings officer&s conclusion was based on
substantial evidence where he considered VE&s testimony and claimant&s specific
characteristics in concluding claimant could perform other work).

      Accordingly, we affirm the decision of the Railroad Retirement Board.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-